 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

 In re:                                        Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          NOTICE OF BAR DATE RE: FIRST
                Debtor.                   INTERIM APPLICATION FOR
                                          COMPENSATION OF FEES AND
                                          REIMBURSEMENT OF COSTS BY
                                          THOMAS AZARELLI OF BUSINESS TO
                                          BUSINESS CFO, LLC

       APPLICATION PERIOD: NOVEMBER 19, 2018 THROUGH FEBRUARY 11, 2019

          NOTICE IS HEREBY GIVEN that on March 19, 2018, Bob Bondurant School of High

 Performance Driving, Inc. (the “Debtor”), through undersigned counsel, filed the First Interim

 Application for Compensation of Fees and Reimbursement of Costs by Thomas Azzarelli of

 Business to Business CFO, LLC (“Application”).        The Application requests allowance and

 approval of compensation of the fees in the amount of $15,000.00 and seeks immediate payment

 from the Debtor of such fees as an allowed administrative claim.

          Copies of the Application may be obtained by contacting the Debtor’s counsel at the

 above-referenced address. Objections to the Application must (a) contain facts and law in

 support of the Objection and (b) be filed with the U.S. Bankruptcy Court, 230 N. First Avenue,

 Suite 101, Phoenix, AZ 85003 on or before twenty-one (21) days from the date of the filing of

 this Notice. Copies of any objections also must be mailed to counsel for the Debtor at the above-

 referenced address.
 ///


 {00157442}

Case 2:18-bk-12041-BKM         Doc 210 Filed 03/19/19 Entered 03/19/19 10:31:35              Desc
                                Main Document    Page 1 of 2
        If no objections are timely filed, the Court may enter an order approving the fees and

 costs requested in the Application without further notice or a hearing.

        DATED: March 19, 2019.

                                               ALLEN BARNES & JONES, PLC


                                               /s/ HLB #19669
                                               Hilary L. Barnes
                                               Philip J. Giles
                                               1850 N. Central Avenue, Suite 1150
                                               Phoenix, Arizona 85004
                                               Attorneys for the Debtor




Case  2:18-bk-12041-BKM
 {00157442}                    Doc 210 Filed 203/19/19 Entered 03/19/19 10:31:35          Desc
                                Main Document     Page 2 of 2
